
	

113 HR 4195 : Federal Register Modernization Act
U.S. House of Representatives
2014-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4195
		IN THE SENATE OF THE UNITED STATES
		July 15, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend chapter 15 of title 44, United States Code (commonly known as the Federal Register Act),
			 to modernize the Federal Register, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Federal Register Modernization Act.
		2.Federal register modernization
			(a)References to printingChapter 15 of title 44, United States Code, is amended—
				(1)in section 1502—
					(A)in the heading, by striking printing and inserting publishing; and
					(B)by striking printing and distribution and inserting publishing;
					(2)in section 1507 is amended—
					(A)by striking the duplicate originals or certified copies of the document have and inserting the document has; and
					(B)in paragraph (2), by striking printed and inserting published; and
					(3)in section 1509, in subsections (a) and (b) of, by striking printing, reprinting, wrapping, binding, and distributing and inserting publishing, each place it appears.
				(b)Publish definedSection 1501 of title 44, United States Code, is amended—
				(1)by striking ; and at the end of the definition for person and inserting a semicolon;
				(2)by inserting after the definition for person the following:
					
						publish means to circulate for sale or distribution to the public; and.
				(c)Filing documents with Office amendmentSection 1503 of title 44, United States Code, is amended to read as follows:
				
					1503.Filing documents with Office; notation of time; public inspection; transmission for publishingThe original document required or authorized to be published by section 1505 of this title shall be
			 filed with the Office of the Federal Register for publication at times
			 established by the Administrative Committee of the Federal Register by
			 regulation. The Archivist of the United States shall cause to be noted on
			 the original of each document the day and hour of filing. Upon filing, the
			 document shall be immediately available for public inspection in the
			 Office. The original shall be retained by the National Archives and
			 Records Administration and shall be available for inspection under
			 regulations prescribed by the Archivist, unless such original is disposed
			 of in accordance with disposal schedules submitted by the Administrative
			 Committee and authorized by the Archivist pursuant to regulations issued
			 under chapter 33 of this title; however, originals of proclamations of the
			 President and Executive orders shall be permanently retained by the
			 Administration as part of the National Archives of the United States. The
			 Office shall transmit to the Government Printing Office, as provided by
			 this chapter, each document required or authorized to be published by
			 section 1505 of this title. Every Federal agency shall cause to be
			 transmitted for filing the original of all such documents issued,
			 prescribed, or promulgated by the agency..
			(d)Federal Register amendmentSection 1504 of title 44, United States Code, is amended to read as follows:
				
					1504.Federal Register; publishing; contents; distribution; price Documents required or authorized to be published by section 1505 of this title shall be published
			 immediately by the Government Printing Office in a serial publication
			 designated the Federal Register. The Public Printer shall make available the facilities of the Government Printing Office for the
			 prompt publication of the Federal Register in the manner and at the times
			 required by this chapter and the regulations prescribed under it. The
			 contents of the daily issues shall constitute all documents, required or
			 authorized to be published, filed with the Office of the Federal Register
			 up to the time of the day immediately preceding the day of publication
			 fixed by regulations under this chapter. There shall be published with
			 each document a copy of the notation, required to be made by section 1503
			 of this title, of the day and hour when, upon filing with the Office, the
			 document was made available for public inspection. Distribution shall be
			 made at a time in the morning of the day of distribution fixed by
			 regulations prescribed under this chapter. The prices to be charged for
			 the Federal Register may be fixed by the Administrative Committee of the
			 Federal Register established by section 1506 of this title without
			 reference to the restrictions placed upon and fixed for the sale of
			 Government publications by sections 1705 and 1708 of this title..
			(e)Documents To be published in Federal RegisterSection 1505 of title 44, United States Code, is amended—
				(1)in subsection (b)—
					(A)in the heading, by striking comments and inserting news commentary; and
					(B)by striking comments and inserting news commentary; and
					(2)in subsection (c), in the matter following paragraph (2)—
					(A)by inserting telecommunications, the Internet, after the press, the radio,; and
					(B)by striking and two duplicate originals or two certified copies and inserting document.
					(f)Administrative Committee of the Federal Register amendmentSection 1506 of title 44, United States Code, is amended to read as follows:
				
					1506.Administrative Committee of the Federal Register; establishment and composition; powers and duties The Administrative Committee of the Federal Register shall consist of the Archivist of the United
			 States or Acting Archivist, who shall chair the committee, an officer of
			 the Department of Justice designated by the Attorney General, and the
			 Public Printer or Acting Public Printer. The Director of the Federal
			 Register shall act as secretary of the committee. The committee shall
			 prescribe, with the approval of the President, regulations for carrying
			 out this chapter. The regulations shall provide for, among other things—
						(1)the documents which shall be authorized under section 1505(b) of this title to be published in the
			 Federal Register;
						(2)the manner and form in which the Federal Register shall be published;
						(3)the manner of distribution to Members of Congress, officers and employees of the United States, or
			 Federal agency, for official use, and the number which shall be available
			 for distribution to the public;
						(4)the prices to be charged for individual copies of, and subscriptions to, the Federal Register and
			 any reprints and bound volumes of it;
						(5)the manner and form by which the Federal Register may receive information and comments from the
			 public, if practicable and efficient; and
						(6)special editions of the Federal Register..
			(g)Code of Federal Regulations amendmentSection 1510 of title 44, United States Code, is amended to read as follows:
				
					1510.Code of Federal Regulations
						(a)Special edition for codification of agency documentsThe Administrative Committee of the Federal Register, with the approval of the President, may
			 require, from time to time as it considers necessary, the preparation and
			 publication in a special edition of the Federal Register a complete
			 codification of the documents of each agency of the Government having
			 general applicability and legal effect, issued or promulgated by the
			 agency by publication in the Federal Register or by filing with the
			 Administrative Committee, and which are relied upon by the agency as
			 authority for, or are invoked or used by it in the discharge of, its
			 activities or functions, and are in effect as to facts arising on or after
			 dates specified by the Administrative Committee.
						(b)Code of Federal RegulationsA codification prepared under subsection (a) of this section shall be published and shall be
			 designated as the Code of Federal Regulations. The Administrative Committee shall regulate the manner and forms of publishing this codification.
						(c)Supplementation, collation, and republicationThe Administrative Committee shall regulate the supplementation and the collation and republication
			 of the codification with a view to keeping the Code of Federal Regulations
			 as current as practicable. Each unit of codification shall be supplemented
			 and republished at least once each calendar year. The Office of the
			 Federal Register may create updates of each unit of codification from time
			 to time and make the same available electronically or may provide public
			 access using an electronic edition that allows a user to select a specific
			 date and retrieve the version of the codification in effect as of that
			 date.
						(d)Preparation and publication by the Federal RegisterThe Office of the Federal Register shall prepare and publish the codifications, supplements,
			 collations, and user aids authorized by this section.
						(e)Prima facie evidenceThe codified documents of the several agencies published in the Code of Federal Regulations under
			 this section, as amended by documents subsequently filed with the Office
			 and published in the daily issues of the Federal Register, shall be prima
			 facie evidence of the text of the documents and of the fact that they are
			 in effect on and after the date of publication.
						(f)RegulationsThe Administrative Committee, with approval of the President, shall issue regulations for carrying
			 out this section.
						(g)ExceptionThis section does not require codification of the text of Presidential documents published and
			 periodically compiled in supplements to title 3 of the Code of Federal
			 Regulations..
			(h)Technical and conforming amendmentsThe table of sections for chapter 15 of title 44, United States Code, is amended by striking the
			 items related to sections 1502, 1503, and 1504 and inserting the
			 following:
				
					
						1502. Custody and publishing of Federal documents; appointment of Director. 
						1503. Filing documents with Office; notation of time; public inspection; transmission for
			 publishing. 
						1504. Federal Register; publishing; contents; distribution; price..
			
	Passed the House of Representatives July 14, 2014.Karen L. Haas,Clerk
